DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary Amendment of 16 Jan. 2020 has been entered.
Claims 1-5 and 11 are currently pending and are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 refers to “the phytoparasitic nematode PDE” and “the corresponding catalytic domain of a non-phytoparasitic nematode PDE” in claim 1.  There is insufficient antecedent basis for these terms in the claim.  Claim 1 recites a level of PDE activity in a phytoparasitic nematode test sample, but does not recite any particular nematode PDE.  Thus, it is unclear what PDE or corresponding catalytic domain is being referred to in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Nathanson, Science 226.4671 (1984): 184-187 in view of Osman et al., Revue de nématologie 11.1 (1988): 93-98 (cited in IDS of 1 April 2020), as evidenced by Bascal et al., Parasitology 122.2 (2001): 219-231.
Nathanson teaches a method of identifying a candidate pesticide phosphodiesterase (PDE) inhibitor compound (methylxanthines, including IBMX) in a plant insect pest (hornworm Manduca sexta), the method comprising: contacting a test sample from the insect (nerve cord homogenate) with a test compound under conditions suitable for PDE activity; measuring the level of PDE activity in the test sample; comparing the measured level of PDE activity in the test sample to a control level of PDE activity (in the absence of the test compound); and determining whether the contacted test sample has a reduced level of PDE activity relative to the control level of PDE activity, wherein a reduced level of PDE activity in the test sample relative to the control level of PDE activity identifies the test compound as a candidate pesticide PDE inhibitor compound in the phytoparasitic nematode (Fig. 1D and caption; p. 185, middle col., 1st full ¶ to right col., 1st ¶).  
Claims 1 and 2 differ from Nathanson in that: the method is for identifying a candidate phytoparasitic nematode PDE inhibitor using a phytoparasitic nematode test sample.
Osman teaches that there is a growing need in the art for nematicide compounds that act via a variety of mechanisms (in order to avoid tolerance to a single mechanism), and that one approach for discovering such agents is to test agents found to be useful inhibitors in other organisms (p. 93, 1st ¶ to p. 94, 1st ¶).  Osman further identifies the methylxanthine IBMX as a candidate compound and demonstrates that IBMX has nematicidal activity (Tables 1 and 2).  Osman also teaches that knowing the mode of action of nematicide compounds is of great importance, as such knowledge can reveal new classes of potential nematicide compounds (p. 97, last ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the PDE assay of Nathanson for identifying pesticidal PDE inhibitor compounds to identify phytoparasitic nematode PDE inhibitors using a phytoparasitic nematode test sample because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the PDE inhibitor assay of Nathanson to test for phytoparasitic nematode PDE inhibitors because Osman teaches there is a need in the art for nematicidal compounds with diverse modes of action and that the class of compounds tested in Nathanson (methylxanthines) shows nematicidal activity.  Moreover, Osman teaches that it is important to know the mechanism of action of nematicide compounds in order to facilitate discovery of additional compounds (which would motivate one to use a mechanistic assay such as that of Nathanson, as opposed to a strictly whole organism insecticidal test).  Using the PDE inhibitor assay of Nathanson to test for phytoparasitic nematode PDE inhibitors would have led to predictable results with a reasonable expectation of success because Bascal evidences that it was known in the art to prepare nerve cord homogenates similar to that used by Nathanson from nematodes (Bascal, p. 220, under Preparation of tissue extract).  Moreover, Osman teaches that the class of compounds tested in Nathanson (methylxanthines) also shows nematicidal activity.
Regarding the recitation in claim 1 that the inhibitor compound disrupts cyclic nucleotide metabolism, Nathanson teaches that the PDE enzyme being measured acts to hydrolyze the cyclic nucleotide cAMP (p. 185, middle col., 1st full ¶ to right col., 1st ¶) and inhibitors of such enzyme would thus disrupt cyclic nucleotide metabolism.  Nathanson further shows experiments showing that the PDE inhibitor IBMX identified by the assay has the effect of increasing cAMP levels (Table 1).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657